Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2016

                                     No. 04-16-00025-CV

                          Beatrice VASQUEZ & Darryl De La Cruz,
                                       Appellants

                                               v.

OLD AUSTIN ROAD LAND TRUST, Joseph Anthony Pizzini Individually and as Trustee of
                 Old Austin Road Land Trust, & John Price,
                                Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20809
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        On August 31, 2016, we abated this appeal based on appellee John Loan Price’s petition
for bankruptcy filed in the United States Bankruptcy Court for the Western District of Texas
under Case No. 16-51752-rbk, on August 1, 2016. See TEX. R. APP. 8.1. We suspended the
appeal and all time periods under the Texas Rules of Appellate Procedure from the date the
bankruptcy petition was filed in the bankruptcy court. See id. R. 8.2. We advised the parties the
appeal would remain suspended unless and until it is reinstated in accordance with Rule 8.3. See
id. R. 8.3(a).
        On November 8, 2016, appellants Beatrice Vasquez and Darryl De La Cruz filed a
motion to reinstate the appeal and attached a copy of the court’s order from the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division. See id. The agreed
order states that “the automatic stay is lifted to permit Beatrice Vasquez and Darryl De La Cruz
to proceed with litigation pending against John Price and others in the Fourth Court of Appeals
in San Antonio, Texas, Cause No. 04-16-00025-CV through entry of judgment or final order”
with certain added restrictions depending on the outcome of this appeal.
        Therefore, we REINSTATE this appeal on this court’s docket. Appellees’ brief is due to
be filed in this court within THIRTY DAYS of the date of this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court